DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-7 and 8 are directed towards an apparatus (i.e., fabrication table and fabricating apparatus, respectively). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HART et al. (US 2018/0117854).
As to claim 1: HART discloses a build plate (i.e., fabrication table) for an additive manufacturing system ([0006], [0019]) corresponding to the claimed fabrication table. HART further discloses the build plate including a base plate (i.e., supporter) composed of solid metal, such as stainless steel ([0019]) equivalent to the claimed support formed of a rigid material. 
Additionally, HART discloses the base plate including at least one recess therein, or a plurality of spaced apart recesses, the recesses being formed at least partially through an entire thickness of the base plate, and at least one block or a plurality of blocks wherein each block is configured to matingly engage with a respective recess in the plurality of recesses such that blocks are removable from the recesses (i.e., separable portion) and/or can be disengaged from the recesses ([0020]). Moreover, HART discloses an object which is desired to be built by additive manufacturing being built directly on a build surface of the block ([0021], [0022]), and the blocks being composed of the same material as the base plate, e.g., stainless steel (i.e., heat resistant) ([0020]). Thus, HART reads on the claimed separable portion formed of a heat-resistant member on which a three-dimensional fabricated object is to be placed, and the claimed supporter configured to support the separable portion.
As to claim 2: HART remains as applied above. HART further reads on the claimed wherein the supporter has a bottomed box shape, and wherein the separable portion is detachably accommodated in the supporter having the bottomed box shape ([0006], [0019], [0020], [0021], FIG. 1, FIGs. 4-5).
As to claim 3: HART remains as applied above. HART further reads on the claimed wherein the separable portion is accommodated in the supporter having the bottomed box shape in a state of being in contact with the supporter without a gap ([0020], [0021], FIG. 1, FIGs. 4-5). 
As to claim 4: HART remains as applied above. HART further reads on the claimed wherein the supporter having the bottomed box shape includes another separable portion separable from the supporter, and wherein said another separable portion is configured to expose a part of the separable portion accommodated in the supporter ([0019], [0020], [0021], FIG. 1, FIGs. 4-5). 
As to claim 7: HART remains as applied above. HART further reads on the claimed wherein the separable portion has a plate shape ([0020], FIG. 1, FIGs. 4-5, FIG. 9). 
As to claim 8: HART remains as applied above. HART further reads on the claimed fabricating apparatus comprising: a fabricating device configured to fabricate and sinter a three-dimensional fabricated object; and the fabrication table according to claim 1 (see the rejection of claim 1; see HART [0002], [0007])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over HART et al. (US 2018/0117854) in view of OKAMOTO et al. (US 2018/0250877).
As to claim 5: HART remains as applied above. HART discloses the blocks (i.e., separable portion) being composed of a material that is distinct from a material that is used for raw material, e.g., powder, in the additive manufacturing system, or composed of the same material as the base plate, e.g., stainless steel ([0020]); though, HART fails to explicitly disclose the claimed wherein the separable portion has a melting point higher than a melting point of powder for fabricating the three-dimensional fabricated object. 
However, OKAMOTO teaches a three-dimensional shaped article production apparatus with a base and a stage ([0051]); wherein, on the stage (i.e., supporter), layers are formed in the process of forming a three-dimensional shaped article ([0056]). OKAMOTO further teaches a sample plate (i.e., separable portion) attached to the stage being used to form the three-dimensional shaped article on to provide protection against the heat of the stage during irradiation since the sample plate has heat resistance ([0056]). OKAMOTO teaches using a sample plate composed of a ceramic in order to obtain a sample plate with high heat resistance as well as the benefit of the ceramic plate exhibiting low reactivity with the constituent material of the three-dimensional shaped article which is sintered thereby preventing the three-dimensional shaped article from being deteriorated ([0056]). 
Moreover, OKAMOTO teaches forming a support layer using a paste forming first particles, and the sintering temperature in the sintering process being lower than the sintering temperature of the support layer (i.e., separable portion having a melting point higher than a melting point of powder for fabricating the three-dimensional object) ([0139], [0140], [0141], [0142]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the materials taught by OKAMOTO into HART. OKAMOTO teaches doing so to be advantageous as the sintered body of the three-dimensional shaped article can be prevented from being deformed and a highly accurate three-dimensional shaped article can be produced ([0008], [0050], [0141])
As to claim 6: HART and OKAMOTO remain as applied above. HART, modified by OKAMOTO, further read on the claimed wherein the supporter is formed of metal (HART – [0019]), and wherein the separable portion is formed of a ceramic member (OKAMOTO – [0056]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743